United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD,
Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1470
Issued: January 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2013 appellant filed a timely appeal from a March 26, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his schedule award claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a ratable hearing loss warranting a schedule
award.
FACTUAL HISTORY
On September 27, 2012 appellant, then a 73-year-old former electrician, filed an
occupational disease claim alleging hearing loss causally related to factors of his federal

1

5 U.S.C. § 8101 et seq.

employment. He was last exposed to the factors alleged to have caused his condition on
October 30, 1998, the date that he retired.
In a report dated August 1, 2012, Dr. Richard W. Seaman, a Board-certified
otolaryngologist, discussed appellant’s history of noise exposure and complaint of loss of
hearing and tinnitus. He found that an audiogram dated July 30, 2012 revealed moderate-tosevere high frequency hearing loss bilaterally. Dr. Seaman diagnosed bilateral sensorineural
hearing loss and tinnitus and stated that the hearing loss was “likely due to a combination of
industrial noise damage, [a] possible contribution from engine from exposure in the Navy, and at
age 73, presbycusis.” He recommended hearing aids.
The employing establishment submitted audiograms from 1987 to 1998 under its noise
conservation program. An audiogram dated October 26, 1998, revealed losses of 5, 5, 25 and 55
decibels on the right at 500, 1,000, 2,000 and 3,000 Hertz (Hz) respectively and losses of 10, 10,
10 and 55 decibels on the left at 500, 1,000, 2,000 and 3,000 Hz, respectively.
On January 14, 2013 OWCP provided Dr. Seaman with a statement of accepted facts
detailing appellant’s occupational noise exposure. It requested that he complete an otologic
evaluation form.
In a report dated January 22, 2013, Dr. Seaman related that a review of a December 10,
1982 audiogram revealed that appellant had hearing loss prior to beginning work with the
employing establishment. He stated:
“I noted [the] audiogram dated October [26], 1998 would have been close to the
time of retirement.2 That audiogram appears accurate and was done by a qualified
audiologist. That audiogram shows some change in hearing from the original
audiogram to that audiogram. That hearing change was all in high frequencies at
4,000 cycles and above. Therefore, in the frequencies normally used for rating
purposes there was no significant change that was not well within test/retest
variation. Hearing loss beyond the time of retirement in 1998 would have been
due to presbycusis. Hearing loss demonstrated in 1998 was not ratable.”
Dr. Seaman concluded that the portion of appellant’s hearing loss due to his federal
civilian employment was “minimal and only in higher frequencies 4,000 cycles and above.”
Hearing aids were recommended as noted at the start of his federal civilian employment.
In a January 28, 2013 form, Dr. Seaman related that audiometric testing conducted on
July 30, 2012 recorded levels of 15, 25, 65 and 75 decibels on the right at 500, 1,000, 2,000 and
3,000 Hz respectively and 20, 75, 65 and 70 decibels on the left at 500, 1,000, 2,000 and 3,000
Hz, respectively. He advised on the form that the hearing loss was due to noise exposure in part
or in whole to noise exposure in appellant’s federal employment.
On February 8, 2013 OWCP accepted appellant’s claim for bilateral sensorineural
hearing loss. On February 19, 2013 appellant requested a schedule award.
2

Dr. Seaman indicated that the audiogram was dated October 14, 1998 rather than October 26, 1998; however,
this appears to be a typographical error.

2

On February 13, 2013 an OWCP medical adviser reviewed the July 30, 2012 audiogram
and opined that appellant had a 30 percent binaural hearing loss. On March 20, 2013 he
reviewed the October 26, 1998 audiogram and found that it revealed no ratable hearing loss. The
medical adviser concurred with Dr. Seaman’s finding that appellant did not have a ratable
hearing loss before retirement and that the increase in hearing loss after his employment ceased
did not result from noise exposure.
By decision dated March 26, 2013, OWCP denied appellant’s claim for a schedule award.
It found that his ratable hearing loss developed after retirement and was not causally related to
his work exposure. OWCP authorized hearing aids.
On appeal appellant contends that he believed that he had a ratable hearing loss at the
time of his retirement in 1998.
LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second the
losses at each frequency are added up and averaged.8 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 250.

8

Id.

9

Id.

3

amount of the binaural hearing loss.10 The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.11
Regarding progression of hearing loss, OWCP’s procedures provide, “Noise-induced
hearing loss does not typically progress after exposure to noise ceases. A claimant with an
audiogram showing less than a 25-decibel loss soon after exposure ceases and a second
audiogram showing a ratable loss may be denied if the DMA [district medical adviser] provides
a well-reasoned opinion.”12
ANALYSIS
OWCP accepted that appellant sustained bilateral sensorineural hearing loss and
authorized hearings aids. The issue is whether he sustained a ratable impairment in accordance
with the A.M.A., Guides warranting a schedule award. In a report dated August 1, 2012,
Dr. Seaman reviewed appellant’s history of noise exposure. He diagnosed tinnitus and bilateral
sensorinural hearing loss. Dr. Seaman found that the hearing loss was due to noise exposure
from a combination of his federal employment, his work in the military and presbycusis. On
January 22, 2013, in response to OWCP’s request for a comprehensive otological evaluation, he
noted that appellant had sustained hearing loss before starting work at the employing
establishment based on his review of audiograms. Dr. Seaman found that an October 26, 1998
audiogram obtained at the time of appellant’s retirement revealed increased hearing loss at
frequencies over 4,000 cycles. He determined that the hearing loss on the October 26, 1998
audiogram was not within the ratable range. He attributed the hearing loss after appellant’s 1998
retirement to presbycusis. Dr. Seaman found that an audiogram performed on July 30, 2012
revealed hearing loss due in part to federal employment but further determined that “it was
minimal and only in higher frequencies 4,000 cycles and above.”
An OWCP medical adviser reviewed Dr. Seaman’s report and the October 26, 1998
audiogram and concurred with his opinion that appellant’s ratable hearing loss had occurred
since his retirement. As discussed, OWCP’s procedures provide that noise-induced hearing loss
does not typically progress after exposure to noise ceases; a claimant with an audiogram showing
less than a 25-decibel loss soon after exposure ceases and a second audiogram showing a ratable
loss may be denied if OWCP’s medical adviser provides a well-reasoned opinion.13
The October 26, 1998 audiogram, obtained just prior to appellant’s retirement, showed
hearing levels of 5, 5, 25 and 55 decibels on the right at 500, 1,000, 2,000 and 3,000 Hz, for an
average of 22.5. The average of 22.5 decibels, reduced by 25 decibels (the first 25 decibels are
discounted as discussed above), to total 0 decibels. With regard to the left ear, the audiogram
showed hearing levels of 10, 10, 10 and 55 decibels on the left at 500, 1,000, 2,000 and 3,000
Hz, for an average of 21.5. The average of 21.5, reduced by 25 decibels, equals 0 decibels.
Based on this test, OWCP’s medical adviser determined that appellant did not sustain a ratable
10

Id.

11

See D.P., Docket No. 13-843 (issued August 6, 2013); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(3) (January 2010).

13

Id.

4

hearing loss due to his federal employment for schedule award purposes. He agreed with
Dr. Seaman’s finding that the ratable hearing loss began only after appellant’s federal
employment ended and thus did not result from noise exposure. The Board notes that
Dr. Seaman explained that the progression of appellant’s hearing loss was not employment
related but instead due to presbycusis. While the subsequent audiogram dated July 30, 2012
revealed ratable hearing loss, the deterioration in hearing postretirement is not typical of hearing
loss due to noise exposure.14
On appeal appellant contends that he had a ratable hearing loss when he retired in 1998.
As discussed, however, the October 26, 1998 audiogram did not reveal a ratable impairment
under the A.M.A., Guides. Appellant may request a schedule award or increased schedule award
based on evidence of a new exposure or medical evidence showing progression of an
employment-related condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained a ratable hearing loss
entitling him to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

See Kenneth W. Morgan, 28 ECAB 569 (1977).

5

